13‐625‐cr 
     United States v. DelGiorno 
      
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
            At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
     Square,  in  the  City  of  New  York,  on  the  27th  day  of  March,  two  thousand 
     fourteen. 
      
 1          PRESENT:  CHESTER J. STRAUB, 
 2                           ROBERT D. SACK, 
 3                           RAYMOND J. LOHIER, JR., 
 4                                   Circuit Judges.           
 5          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 6           
 7          United States of America, 
 8           
 9                                           Appellee, 
10                                    
11                                   v.                                         No. 13‐625‐cr 
12                                                                                 
13          John J. DelGiorno, 
14           
15                                           Defendant‐Appellant. 
16                   
17          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

     
       The Clerk of Court is respectfully directed to amend the official caption to 
     conform with the above. 
 1         FOR APPELLANT:             Marc Craig Gann, Collins, McDonald & Gann, 
 2                                    P.C., Mineola, NY. 
 3    
 4         FOR APPELLEE:              Allen L. Bode, Assistant United States Attorney 
 5                                    (Jo Ann M. Navickas, on the brief), for Loretta E. 
 6                                    Lynch, United States Attorney for the Eastern 
 7                                    District of New York, Brooklyn, NY.  
 8          
 9         Appeal from a judgment of the United States District Court for the Eastern 
10   District of New York (Leonard D. Wexler, Judge). 
11         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
12   AND DECREED that the judgment of the District Court is AFFIRMED. 
13         Defendant‐appellant John J. DelGiorno appeals from the District Court’s 
14   judgment of conviction entered February 12, 2013.  On appeal, DelGiorno argues 
15   that his sentence was procedurally and substantively unreasonable.  We assume 
16   the parties’ familiarity with the facts and record of the prior proceedings, to 
17   which we refer only as necessary to explain our decision to affirm. 
18         We review sentences for unreasonableness.  See United States v. Cavera, 
19   550 F.3d 180, 187 (2d Cir. 2008) (en banc).  This standard “applies both to ‘the 
20   sentence itself’ and to ‘the procedures employed in arriving at the 
21   sentence.’”  United States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008) 
22   (quoting United States v. Fernandez, 443 F.3d 19, 26 (2d Cir. 2006)).  The 
23   procedural inquiry focuses on whether the District Court committed a 
24   “significant procedural error, such as failing to calculate (or improperly 
25   calculating) the Guidelines range, treating the Guidelines as mandatory, failing 
26   to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence based on clearly 
27   erroneous facts, or failing to adequately explain the chosen sentence.”  United 
28   States v. Dorvee, 616 F.3d 174, 179 (2d Cir. 2010) (quotation marks omitted).  The 
29   substantive inquiry assesses “the length of the sentence imposed in light of the [§ 
                                               2
 1   3553(a)] factors.”  United States v. Villafuerte, 502 F.3d 204, 206 (2d Cir. 2007).  In 
 2   both its procedural and substantive aspects, reasonableness review employs a 
 3   “deferential abuse‐of‐discretion standard.”  Gall v. United States, 552 U.S. 38, 41 
 4   (2007). 
 5            DelGiorno argues that the District Court erred procedurally by failing to 
 6   (1) calculate the applicable Guidelines range, (2) properly consider the § 3553(a) 
 7   factors, and (3) adequately explain the sentence imposed.  DelGiorno’s claims are 
 8   without merit.  We address each argument in turn.   
 9            First, the District Court satisfied its obligation to calculate the applicable 
10   Guidelines range.  The presentencing submissions reviewed by the District 
11   Court, including the Presentence Report (“PSR”), along with both parties’ 
12   statements at sentencing, uniformly articulated the correct Guidelines range.  At 
13   sentencing, the District Court stated that it was “not going to give [DelGiorno] 97 
14   months” (the bottom of the applicable Guidelines range), but would instead 
15   impose a below‐Guidelines sentence.  And the court’s Statement of Reasons 
16   (“SOR”) explicitly adopted the PSR’s findings, including its accurate Guidelines 
17   calculation.  Although the District Court failed to satisfy the mandate of 18 U.S.C. 
18   § 3553(c), because it did not “state in open court the reasons for its imposition of” 
19   the non‐Guidelines sentence, DelGiorno did not object to its failure and, hence, 
20   we review for plain error and conclude that the omission was harmless.  See 
21   United States v. Molina, 356 F.3d 269, 276‐78 (2d Cir. 2004). 
22            Second, although we affirm on the issue of the District Court’s 
23   consideration of the § 3553(a) factors, we note some troubling circumstances.  At 
24   DelGiorno’s plea hearing, the District Court made an “agreement” with 
25   DelGiorno:1 the court would “adjourn[] this case for two years” and DelGiorno 

     1    There is evidence that this “agreement” was reached prior to the plea.  In a 
                                                  3
 1   would be sentenced to “no jail” if he did “not get into any trouble whatsoever.”  
 2   If DelGiorno did get into trouble, he would be “going to jail.”  At sentencing, the 
 3   District Court considered that DelGiorno was “part of a program of mine” and 
 4   that the consequence the court had outlined for violating the terms of the 
 5   program was “going to jail.”  The District Court then noted that DelGiorno 
 6   “made a commitment to me and I’ll live up to that commitment, not to the 
 7   degree that I should, but I’m going to punish you because you failed.” 
 8         We have previously held that where a specific sentence “had an air of 
 9   inevitability,” we would find “procedural error” if the record “is ambiguous” as 
10   to whether the District Court considered the Section 3553 factors.  United States 
11   v. Corsey, 723 F.3d 366, 375‐76 (2d Cir. 2013).  Here, however, the record is not 
12   ambiguous because the District Court provided an explanation for the sentence 
13   in terms of the § 3553(a) factors in its SOR.  Moreover, DelGiorno made no 
14   objection at sentencing, so we review for plain error.  See Fed. R. Crim. P. 52(b).  
15   On this record, we can not say that the District Court plainly failed to consider 
16   the § 3553(a) factors. 
17         Third, the District Court did not otherwise fail to adequately explain the 
18   sentence imposed.  The District Court explained that DelGiornio’s sentence was 
19   justified by, among other things, his repeated violation of pretrial release 
20   conditions.  See App’x 29‐30.  The District Court also explained that, despite 


     letter to the court, defense counsel stated that the sentence was discussed “[p]rior 
     to the plea being taken.”  Moreover, at the plea hearing itself, before placing the 
     agreement on the record, the court asked DelGiorno whether “anyone made any 
     promises to you as to what your sentence will be other than what I am going to 
     put on the record eventually?”  Federal Rule of Criminal Procedure 11(c)(1) 
     provides that “[t]he court must not participate” in plea negotiations.  This issue is 
     not before us, however, so we do not reach it. 
                                               4
 1   these failures, DelGiorno’s below‐Guidelines sentence was justified given his 
 2   young age and various other mitigating circumstances set out in DelGiorno’s 
 3   pre‐sentencing submissions.   
 4         Finally, DelGiorno offers no argument for why his substantially below‐
 5   Guidelines sentence was substantively unreasonable.  In any event, we conclude 
 6   that DelGiorno’s sentence was not substantively unreasonable. 
 7         We have considered DelGiorno’s remaining arguments and conclude that 
 8   they are without merit.  For the foregoing reasons, the judgment of the District 
 9   Court is AFFIRMED. 
10           
11                                         FOR THE COURT: 

12                                         Catherine O=Hagan Wolfe, Clerk of Court 

13    




                                              5